Case 1:19-cv-02759-NGG-LB Document 12 Filed 09/17/20 Page 1 of 2 PageID #: 38




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      GUANGZHOU YONGJIA GARMENT
      MANUFACTURING CO. LTD.,                                           ORDER
                                   Plaintiff,                    19-CV-2759 (NGG) (LB)

                      -against-
      ZOOMERS INC.,
                                   Defendant.

      NICHOLAS G. GARAUFIS, United States District Judge.
      Plaintiff Guangzhou Yongjia Garment Manufacturing Co. Ltd. (“Yongjia”), a manu-
      facturer of apparel products, brought this action against Defendant Zoomers Inc.
      (“Zoomers”), which sells apparel products, seeking payment of an outstanding
      balance of $151,925.12 for products that Yongjia allegedly sold and delivered to
      Zoomers in 2015. (Compl. (Dkt. 1) ¶¶ 3, 7-12.) Pending before the court is
      Yongjia’s motion for default judgment, which the court referred to Magistrate
      Judge Lois Bloom for a Report and Recommendation (“R&R”). (See Mot. for De-
      fault J. (Dkt. 10); June 15, 2020 Order Referring Mot.) Judge Bloom issued the
      annexed R&R on August 27, 2020, recommending that the court decline to rule
      on Plaintiff’s motion for default judgment, dismiss Plaintiff’s complaint without
      prejudice for failure to adequately plead subject matter jurisdiction, and grant
      Plaintiff leave to file an amended complaint within thirty days of the adoption of
      the R&R. (R&R (Dkt. 11) at 12.)
      No party has objected to Judge Bloom’s R&R, and the time to do so has passed. See
      Fed. R. of Civ. P. 72(b)(2). Therefore, the court reviews the R&R for clear error. See
      Gesualdi v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502 (KAM) (JO), 2010
      WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v. Walker, 216 F. Supp. 2d 157,
      159 (S.D.N.Y. 2000). Having found none, the court ADOPTS the R&R in full, DIS-
      MISSES Plaintiff’s complaint without prejudice, and GRANTS Plaintiff leave to file
      an amended complaint, with service on Defendant, by October 16, 2020.
      SO ORDERED.




                                                1
Case 1:19-cv-02759-NGG-LB Document 12 Filed 09/17/20 Page 2 of 2 PageID #: 39




      Dated:   Brooklyn, New York
               September 17, 2020

                                               _/s/ Nicholas G. Garaufis_
                                               NICHOLAS G. GARAUFIS
                                               United States District Judge




                                      2
